Case 2:20-cv-00362-JRG-RSP Document 37 Filed 08/02/21 Page 1 of 3 PageID #: 408




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

  LENNON IMAGE TECHNOLOGIES,                       §
  LLC,                                             §
                                                   §
        Plaintiff,                                 §
                                                   §
                                                                Case No. 2:20-cv-00362-JRG-RSP
  v.                                               §
                                                   §
  TARGET CORPORATION,                              §
                                                   §
        Defendants.                                §

           CLAIM CONSTRUCTION MEMORANDUM OPINION AND ORDER

        Before the Court is the Joint Claim Construction and Prehearing Statement Pursuant to P.R.

 4-3 (“Joint Statement”) filed by Plaintiff Lennon Image Technologies (“LIT”) and Defendant

 Target Corporation (“Target”) (collectively, the “Parties”). Dkt. No. 29. The Parties’ Joint

 Statement notifies the Court that they have agreed on constructions for three terms and that there

 are no disputed claim terms requiring construction. Id. at 1–2.

        The Parties’ Joint Statement includes under Section V, P.R. 4-3(a)(5) – Other Issues, a

 dispute regarding what claims are asserted. Id. at 2–4. LIT’s January 6, 2021 Infringement

 Contentions state that “Plaintiff contends Defendant has infringed and continues to infringe at least

 claims 5 and 18 of U.S. Patent No. 6,624,843 . . . .” Dkt. No. 29-1 at 2. Exhibit 1 to those

 contentions charts claims 1, 5, 6, 9, 14, 17, 18, 21, 22, 24, 26, and 27. Id. at 11–34.

        Target states that LIT’s 3-1(c) disclosures “did include claim charts for claims other than

 claims 5 and 18, but those charts include claims that Plaintiff can’t be asserting—claims that have

 been invalidated by the PTAB, claims from the reexamination patent—and nowhere does it say

 that these additional claims are being asserted against Defendant.” Dkt. No. 29 at 2–3. The Parties

 dispute whether Target confirmed in writing on four separate occasions that it understood LIT to
Case 2:20-cv-00362-JRG-RSP Document 37 Filed 08/02/21 Page 2 of 3 PageID #: 409




 only be asserting claims 5 and 18. Id. at 3–4. Target states that at the Local Patent Rule 4-2 meet

 and confer LIT indicated that it intended to assert claims other than just 5 and 18 and that Plaintiff

 discussed seeking leave to amend its disclosures. Id. at 3.

        LIT states that at the Local Patent Rule 4-2 meet and confer LIT did not agree to seek leave

 to assert additional claims nor agree that such leave was necessary, but rather reiterated its position

 that it has asserted the claims listed in its January 6, 2021 Infringement Contentions and Exhibit 1

 to said contentions. Id. at 3–4. LIT further states “[t]hese claims include claims originally present

 in the ’843 patent and those arising from reexamination. Some claims being asserted depend on

 claims that have been invalidated at the United States Patent Office. Those invalidated claims were

 thus charted as well to allow charting of the asserted claims.” Id. at 4.

        LIT’s Infringement Contentions assert infringement of “at least claims 5 and 18 . . . .” Dkt.

 No. 291 at 2. “At least” is a non-exclusive statement that allows for additional claims to be asserted.

 This does not permit assertion of claims for which LIT did not give notice of but does

 permit assertion of the claims in Exhibit 1 that are clearly charted to provide notice of the

 infringement theories of those claims. Accordingly, the Court finds that LIT has properly

 provided notice and that claims 1, 5, 6, 9, 14, 17, 18, 21, 22, 24, 26, and 27 are asserted,

 excepting those which have been finally invalidated, and that plaintiff does not need to amend its

 infringement contentions to assert them.

        The Court ORDERS that the following terms mean the following agreed

 upon constructions:




                                                   2
Case
 . 2:20-cv-00362-JRG-RSP Document 37 Filed 08/02/21 Page 3 of 3 PageID #: 410



  Term                    Agreed Upon Construction
  “controller”            “one or more computers or servers capable of executing software
                          instructions stored in memory (e.g., volatile or non-volatile digital
                          storage devices) via a suitable processor (e.g., microprocessor,
                          microcontroller, digital signal processor or the like or combinations
                          thereof)”
  “apparel style image”   “an image of a style of clothing, accessories, or any other items for
                          which customer purchase decisions are typically based, in part,
                          upon how the item appears when used by the customer”
  “composite image”          “the combination of a customer image and at least one apparel
                                                       style image”
         SIGNED this 3rd day of January, 2012.
         SIGNED this 2nd day of August, 2021.




                                                    ____________________________________
                                                    ROY S. PAYNE
                                                    UNITED STATES MAGISTRATE JUDGE




                                               3
